Andrew Mew, Accounting Branch Chief United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 3561 Washington, D.C. 20549-0404 Re: Case Financial, Inc. Form 10-K for the Fiscal Year Ended September 30, 2009 Filed January 13, 2010 File No. 000-27757 Dear Mr. Mew: June 18, 2010 Attached is our amended Form 10-K for the Fiscal Year Ended September 30, 2009. Item 9A was rewritten to address comments 1-4 of you letter dated February 12, 2010. Exhibits 31.1 and 31.2 were revised to address comment 5 of that same letter. All revisions are marked to expedite your review. Please feel free to contact us with any further comments or clarifications required at telephone number (760) 804-1449 or fax us at number (760) 804-1566. Respectfully submitted, /s/ Lawrence Schaffer
